SHERWOOD, J.
On December 7, 1923, the board of county commissioners of Sanborn county passed a resolution accepting drainage ditch No. 25, and on January 7, 1924, appellants, defendants 'here, appealed from such order to the circuit court. The circuit court dismissed that appeal on the ground it was not taken within 30 days after the order was made. It is conceded that the appeal was not taken until the 3IS+ day after the order was made, and also conceded that the 30th day after the order *250was made fell on Sunday. The only question here presented is, Was the appeal from- the county board taken within the time prescribed by law? We think the law applicable here was settled in Dobson v. Lindekugel, 39 S. D. 374, 164 N. W. 269. The question, here presented is fully argued in that case, and we still adhere to. the views there expressed. See, also, Jones v. Lange, 49 S. D. 502, 207 N. W. 463.
The order of the circuit court dismissing the appeal is reversed.
KNIGHT, Circuit Judge, sitting in lieu of DILLON, J.